Title: From Thomas Jefferson to John Christian Senf, 21 February 1781
From: Jefferson, Thomas
To: Senf, John Christian



Sir
 In Council Febry. 21. 1781.

I do myself the pleasure of inclosing you the advice of Council for your appointment as finally settled. The Law which authorizes them to appoint an Engineer, restrains the rank to that of a Lieut. Colonel, and restrains also the circumstance of actual command. The resolution of Council is silent as to your continuance in Office after the War, because they are apprised of nothing which might induce an idea of the Office being discontinued at that period at which in their expectation it will become most usefull, as we shall then become most able to fortify the several posts requisite for defence. Your acceptance of this appointment will give me very real pleasure, and as soon as notified a Commission shall be made out. I am with respt. &c.
